Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 8 of claim 1, the phrase “when exposed for milk” should be changed to –when exposed to milk—so as to make proper sense. Also, on line 8 of claim 1, the phrase “comprising the biomarker” should be changed to –comprising the at least one biomarker—so as to use the same terminology as recited on lines 2 and 6 of claim 1. 
On line 4 of claim 10, the phrase “the biomarker” should be changed to –the at least one biomarker-- so as to use the same terminology as recited on lines 2 and 6 of claim 1. 
Claim 11 is indefinite since it is not clear whether the phrase “individually comprised on the carrying layer” means that there are multiple dry sticks located on the carrying layer.
On line 8 of claim 12, the phrase “each of the individually comprised dry stick” is indefinite since it is not clear whether there are multiple dry sticks located on the carrying layer.  Claim 12 is also indefinite since it is not clear how the bottom film (410) of the dry stick is different from the carrying layer. Is the dry stick located between the bottom film and the top film, and then this sandwich structure is located on the carrying layer? See this same problem with regards to claims 16 and 17 which recite both a carrying layer for the dry stick, and a bottom film and a top film in which the dry stick is packaged between. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottram (WO 2017/144913, submitted in the IDS filed on June 2, 2020) in view of Pronovost et al (WO 99/47930, also submitted in the IDS filed on June 2, 2020).
Mottram teaches of a milk analyzer system for detecting biomarker substances in a milk sample from an animal. The system comprises a cassette 8 having a flexible web or tape 8a on which dry stick sensor packages 10 are mounted. Each of the dry stick sensor packages 10 comprise multiple layers of different materials deposited onto a flexible web or tape. The dry stick sensor packages 10 comprise a base or bottom layer/film 16, a sensor layer 17 comprising a dry stick having an absorbent pad 18 for receiving a sample of milk from an animal and an immunosensor zone 19 for reacting with an analyte in the milk sample and producing a color change, and a top layer or film 20, wherein the bottom and top films 16 and 20 are sealed together over each of the dry stick sensors 18/19 in the sensor layer 17. The sealing between the bottom and top films 16 and 20 forms individual welded seams 21 around each of the dry stick sensor packages 10 (claims 7, 11-12, 16-17). See Figures 3-4 in Mottram which depict individual welded seams between each of the dry stick sensor packages 10 on the web or tape 8a. The base or bottom film 16 serves as a carrying layer for the absorbent pad 18 and the immunosensor zone 19 (claims 6, 11, 16) of each dry stick in the sensor packages 10. The web or tape 8a is fit into a cassette 8 for use in the milk analysis system. Mottram also teaches that a means for disposing of surplus milk applied to each of the sensor packages 10 on the web or tape 8a may be provided by cutting a drain or opening in the bottom layer/film 16 of each of the sensor packages. Mottram also teaches that reference marks in the form of optical or physical registration features 27 (see Figure 4 in Mottram) may be provided on the dry stick sensor packages 10 in order to correctly position a camera in relation to each immunosensor zone 19 of the dry stick sensor packages 10 so that a color change in each zone 19 can be read by the camera. Mottram teaches that each of the dry stick sensor packages 10 function to detect a biomarker in a milk sample from an animal by applying drops of a milk sample to the absorbent pad 18 of one of the dry stick sensor packages 10, allowing the milk sample to laterally flow into the immunosensor zone 19 of the dry stick sensor package where antibodies (claim 10) react with a biomarker to produce a color change, aligning a camera with the reacted immunosensor zone 19 of the dry stick sensor package using the reference marks 27, obtaining a camera image of the immunosensor zone 19, and determining a biomarker value of the milk sample from the color or color nuance of the camera image (claim 1).  Each of the dry stick sensor packages 10 contain chemicals therein which serve as drying agents for absorbing moisture in the environmental air surrounding the dry stick packages 10 (claim 12). See Figures 1-4, pages 11-16, and the claims in Mottram. Mottram fails to teach that each of the dry sticks in the sensor packages 10 comprise a sample pad comprising a reagent configured to react with a biomarker in a milk sample from an animal, a porous membrane located adjacent to the sample pad for receiving the milk sample by capillary flow, and an absorbent pad located adjacent to the porous membrane for absorbing superfluous milk from the porous membrane, wherein the absorbent pad comprises a porous desiccant for absorbing moisture from environmental air. 
Pronovost et al teach of an assay device for determining the presence or absence of an analyte in a liquid sample. The device comprises a planar carrying layer 20 containing a sample pad having a sample receiving zone 12 and a labeling zone 14, a capture zone 16 comprising a porous membrane located adjacent to the labeling zone 14, and an absorbent pad 18 located adjacent to the capture zone 16. When a liquid sample is applied to the sample receiving zone 12 of the sample pad, it flows laterally into the labeling zone 14 where it interacts with a labeled reagent such as a labeled antibody specific for a certain analyte of interest (claim 10). The sample then flows into the capture zone 16 which contains a fixed antibody also directed towards the analyte of interest so as to bind with the analyte and fix the analyte in the capture zone 16. Any superfluous liquid in the sample then flows into the absorbent pad 18. The absorbent pad 18 contains a porous desiccant configured to absorb moisture from environmental air (claims 2 and 12). Specifically, Pronovost et al teach that the absorbent pad 18 can comprise a paper containing cellulose fibers impregnated with a porous desiccant, wherein the porous desiccant comprises silica gel (claims 2-3, 12 and 15). Pronovost et al teach that the sample pad containing the sample receiving zone 12 and the labeling zone 14 is a bibulous or non-bibulous porous structure such as paper, nitrocellulose, a porous polyethylene sheet, etc. (claim 9), and the porous membrane of the capture zone 16 can comprises a porous nitrocellulose sheet (claim 8). The thickness of the porous membrane 16 in a height direction of the porous membrane 16 is less than a thickness of the absorbent pad 18 in a height direction of the absorbent pad 18 and is also less than a thickness of the sample pad 12/14 in a height direction of the sample pad 12/14 (claims 19-20). See Figure 1 in Pronovost et al which depicts the different thicknesses of the different zones in the assay device. Also see pages 2 and 4-8 of Pronovost et al. 
Based upon a combination of Mottram and Pronovost et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dry sticks in each of the dry stick sensor packages 10 taught by Mottram with the structure of the assay device taught by Pronovost et al comprising a sample pad comprising a reagent configured to react with an analyte in a liquid sample, a porous membrane located adjacent to the sample pad for receiving the liquid sample by capillary flow, and an absorbent pad located adjacent to the porous membrane for absorbing superfluous liquid sample from the porous membrane, wherein the absorbent pad comprises cellulose fibers impregnated with a porous desiccant for absorbing moisture from environmental air, since this assay device taught by Pronovost et al has the same basic structure of the dry sticks in the device taught by Mottram but additionally provides for an absorbent pad after the immunosensor zone so as to absorb any superfluous liquid sample from the immunosensor zone, which provides the advantages of more rapid and efficient fluid transport through the dry stick, and provides the drying agents in the sensor packages taught by Mottram as a porous desiccant impregnated into a porous cellulose structure, which provides the advantage of elimination of a separate area or compartment for a desiccant in the dry stick sensor packages. 
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottram (WO 2017/144913, submitted in the IDS filed on June 2, 2020) in view of Pronovost et al (WO 99/47930, also submitted in the IDS filed on June 2, 2020) as applied to claims 1-3, 6-12, 15-17 and 19-20 above, and further in view of Kirby et al (US 8,617,486, submitted in the IDS filed on June 2, 2020). For a teaching of Mottram and Pronovost et al, see previous paragraphs in this Office action. The combination of Mottram and Pronovost et al fails to teach that the porous desiccant impregnated into the absorbent pad of the dry stick assay device can comprise either activated clay or molecular sieves. 
Kirby et al teach of an analytical dry stick for performing an assay to determine the presence of an analyte in a liquid sample. The dry stick comprises a desiccant integrated therein. Specifically, the dry stick 100 taught by Kirby et al comprises a sample receiving pad 110, a label pad 120, a porous portion 130, an absorbent pad 140, and a desiccant portion 150 all located adjacent to one another in a lateral direction in which a liquid sample applied the dry stick flows. The desiccant portion 150 contains a desiccant material impregnated into a film or membrane, wherein the desiccant material is capable of absorbing and extracting moisture from an ambient environment. Kirby et al teach that the desiccant material comprises one of a silica gel, molecular sieves such as zeolite, and water-absorbing clays. See Figure 1, lines 21-56 in column 3, lines 50-67 in column 5 and lines 1-56 in column 6 of Kirby et al. 
Based upon a combination of Mottram, Pronovost et al and Kirby et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either activated clay or molecular sieves as the desiccant material impregnated into the absorbent pad of the dry stick assay device taught by a combination of Mottram and Pronovost et al since Kirby et al teach that each of activated clay and molecular sieves such as zeolite are known desiccant materials equivalent to silica gel for absorbing moisture in environmental air, and are known to be useful in a dry stick device impregnated into a porous film or membrane. 
Claim(s) 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mottram (WO 2017/144913, submitted in the IDS filed on June 2, 2020) in view of Pronovost et al (WO 99/47930, also submitted in the IDS filed on June 2, 2020) as applied to claims 1-3, 6-12, 15-17 and 19-20 above, and further in view of Imoarai et al (US 2007/0144922). For a teaching of Mottram and Pronovost et al, see previous paragraphs in this Office action. Mottram fails to teach that each of the bottom film 16 and the top film 20 of the flexible web or tape 8a of the assay device comprises a bottom layer, a medium layer and a top layer, and that each of the bottom layer and the top layer of the bottom film 16 and the top film 20 comprise a plastic such as polyethylene while the medium layer of both the bottom film 16 and top film 20 comprises aluminum.
Imoarai et al teach of a test strip package for holding a test strip. The test strip package 5 comprises a first room 9 for holding a test strip 1 and a second room 11 for holding a desiccant agent 3. A cover 7 seals both the first room 9 and the second room 11 of the package 5. The cover 7 is arranged to be peeled off of the top of the package 5 when a test is being performed so that a sample may be applied to the test strip 1. The test strip 1 comprises a sample contacting member 29, a label holding member 31, a porous membrane 33, and an absorption member 35 all mounted on a substrate 27. When a sample is applied to the sample contacting member 29, it flows laterally through each of the label holding member 31, the porous membrane 33 and the absorption member 35. An analyte in the sample reacts with a labeling substance in the label holding member 31 which causes an antigen-antibody reaction with the analyte. The desiccant in the second room 11 of the package comprises a hygroscopic material such as silica gel, a molecular sieve, alumina or zeolite for absorbing moisture in the environment surrounding the package 5. Imoarai et al teach that the container of the package 5 can be made from a laminated sheet of material comprising a bottom resin layer, an aluminum middle layer, and a top resin layer. Each of the top and bottom resin layers may comprise a thermoplastic material such as PET (polyethylene terephthalate) or PE (polyethylene). Imoarai et al also teach that the cover 7 of the package 5 can be made from the same laminated sheet of material as used for the container of the package 5, meaning that that cover 7 can also comprise a bottom resin layer, an aluminum middle layer, and a top resin layer, wherein the top and bottom resin layers of the cover 7 comprise a thermoplastic material such as PET (polyethylene terephthalate) or PE (polyethylene). Imoarai et al teach that the thickness of the laminated material of the cover 7 in sheet-form may be the same or different from the thickness of the laminated material of the container of the package 5. The cover 7 is heat-sealed to the container of the package 5 in order to seal the test strip 1 and the desiccant 3 in the package 5. See Figures 1(b) and 3-5, and paragraphs 0022-0023, 0026-0031, 0035-0037 and 0044-0046 in Imoarai et al. 
Based upon a combination of Mottram, Pronovost et al and Imoarai et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use as both the top and bottom films of the flexible web or tape 8a taught by Mottram a laminated material comprising a bottom layer, a medium layer and a top layer, wherein each of the bottom layer and the top layer of the bottom film and the top film comprise a plastic such as polyethylene while the medium layer of both the bottom film and top film  comprises aluminum since Imoarai et al teach that such a laminated structure for both a bottom portion of a container intended to hold test strips/dry sticks and a sealing cover portion of the container is known and advantageous because it provides both adequate flexibility to the cover and container to allow for opening of the container while also providing necessary rigidity and protection to the container from outside environmental influences and contaminants.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Dallerup Rasmussen et al (US 2021/0148941, US 2020/0337262 and US 20210231630) who teach of a cassette and a tape for biomarker analysis in a milk sample.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 14, 2022